Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-3 and 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of copending Application No. 16/445,572 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-3 and 5-7 of the instant application recites substantially similar limitations in the body of claim 15-20 of the copending application except that claims of the instant application are directed to a method whereas claims of the copending application is directed to a system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application
Copending application
1. A computer-implemented method comprising: 





monitoring, by one or more computer processors, real-time communications; identifying, by one or more computer processors, one or more topics associated with the monitored real-time communications; 
feeding, by one or more computer processors, the identified one or more topics and associated real-time communications into a solution efficacy model; 

generating, by one or more computer processors, based on one or more calculations by the solution efficacy model, an efficacy rating for the identified real-time communications; and 
generating, by one or more computer processors, a prioritization of the identified real- time communications based on the generated efficacy rating.




program instructions to monitor real-time communications; 
program instructions to identify one or more topics associated with the monitored real-time communications; 

program instructions to feed the identified one or more topics and associated real- time communications into a solution efficacy model, wherein the solution efficacy model is a recurrent neural network; 
program instructions to generate based on one or more calculations by the solution efficacy model, an efficacy rating that indicates a likelihood of an effective solution for the identified real-time communications; 
generate a prioritization of the identified real-time communications based on the generated efficacy rating, and 
program instructions to, responsive to the generated efficacy rating exceeding a threshold, alter a code base associated with a respective topic of the one or more identified topics.


retrieving, by one or more computer processors, historical communications; 
determining, by one or more computer processors, one or more topics associated with the retrieved historical communications; 
determining, by one or more computer processors, one or more solutions associated with the determined topics; and 
training, by one or more computer processors, the solution efficacy model 


program instructions to retrieve historical communications; 
program instructions to determine one or more topics associated with the retrieved historical communications; 
program instructions to determine one or more solutions associated with the determined topics; and 
program instructions to train the solution efficacy model based, at least in part, on the determined solutions and determined topics.
3. The method of claim 2, further comprises: 

feeding, by one or more computer processors, the identified one or more topics associated with the monitored real-time communications into the trained solution efficacy model; and 
generating, by one or more computer processors, based on one or more calculations by the trained solution efficacy model, an efficacy rating for the fed real-time communications.
17. The computer system of claim 16, further comprises: 
program instructions to feed the identified one or more topics associated with the monitored real-time communications into the trained solution efficacy model; and 

program instructions to generate based on one or more calculations by the trained solution efficacy model, an efficacy rating for the fed real-time communications.
5. The method of claim 1, wherein generating the prioritization of the identified real-time communications based on the generated efficacy rating, further comprises: 

presenting, by one or more computer processors, the identified real-time 




program instructions to present the identified real-time communications 

transforming, by one or more computer processors, one or more stylistic elements of the real-time communications based on the generated efficacy rating, wherein stylistic elements are selected from the group consisting of: font, font size, character style, font color, background color, capitalizations, general transparency, and relative transparency; and 
presenting, by one or more computer processors, the transformed one or more stylistic elements.

19. The computer system of claim 18, wherein presenting the identified real-time communications, further comprises: 
program instructions to transform one or more stylistic elements of the real-time communications based on the generated efficacy rating, wherein stylistic elements are selected from the group consisting of: font, font size, character style, font color, background color, capitalizations, general transparency, and relative transparency; and 

program instructions to present the transformed one or more stylistic elements.

20. The computer system of claim 15, wherein the solution efficacy model is a recurrent neural network.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites
- monitoring, by one or more computer processors, real-time communications; 
- identifying, by one or more computer processors, one or more topics associated with the monitored real-time communications; 
- feeding, by one or more computer processors, the identified one or more topics and associated real-time communications into a solution efficacy model; 
- generating, by one or more computer processors, based on one or more calculations by the solution efficacy model, an efficacy rating for the identified real-time communications; and 
- generating, by one or more computer processors, a prioritization of the identified real- time communications based on the generated efficacy rating.
2A Prong 1: The limitations of monitoring, by one or more computer processors, real-time communications, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of by one or more computer processors”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by one or more computer processors” language, “monitoring” in the context of this claim encompass the user mentally reading through chat messages. 
The limitations of identifying, by one or more computer processors, one or more topics associated with the monitored real-time communications, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more computer processors”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by one or more computer processors” language, “identifying” in the context of this claim encompass the user mentally picking the topics after reading chat messages. 
The limitations of feeding, by one or more computer processors, the identified one or more topics and associated real-time communications into a solution efficacy model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more computer processors”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by one or more computer processors” language, “feeding” in the context of this claim encompass the user mentally relaying the topic information to the other data.
generating, by one or more computer processors, based on one or more calculations by the solution efficacy model, an efficacy rating for the identified real-time communications, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more computer processors”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by one or more computer processors” language, “generating” in the context of this claim encompass the user mentally calculating numbers by the formula.
Similarly, the limitations of generating, by one or more computer processors, a prioritization of the identified real- time communications based on the generated efficacy rating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more computer processors”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by one or more computer processors” language, “generating” in the context of this claim encompass the user mentally ranking the chat messages by the calculated numbers.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – by one or more computer processors to 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to monitor communications, identify topics, feed topics, generated rating and generate a prioritization amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites
- presenting, by one or more computer processors, the identified real-time communications distinguishably from prior communications based on the generated efficacy rating; 
2A Prong 1: The limitations of presenting, by one or more computer processors, the identified real-time communications distinguishably from prior communications based on the generated efficacy rating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more computer processors”, nothing in the claim element precludes the step from practically being performed 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – by one or more computer processors to perform the monitoring, identifying, feeding and generating steps. The computing system is recited at a high-level of generality.  Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: : The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to present messages amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites
- transforming, by one or more computer processors, one or more stylistic elements of the real-time communications based on the generated efficacy rating, wherein stylistic elements are 
- presenting, by one or more computer processors, the transformed one or more stylistic elements. 
2A Prong 1: The limitations of transforming, by one or more computer processors, one or more stylistic elements of the real-time communications based on the generated efficacy rating, wherein stylistic elements are selected from the group consisting of: font, font size, character style, font color, background color, capitalizations, general transparency, and relative transparency, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more computer processors”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the recited language, “transforming” in the context of this claim encompass the user mentally setting up rules for displaying.
Similarly, the limitations of presenting, by one or more computer processors, the transformed one or more stylistic elements., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more computer processors”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the recited language, “presenting” in the context of this claim encompass the user mentally demonstrating selected items.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – by one or more computer processors to perform the monitoring, identifying, feeding and generating steps. The computing system is recited at a high-level of generality.  Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: : The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system to transform looks of messages and present messages amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
- wherein the solution efficacy model is a recurrent neural network. 
2A Prong 1: The limitations of wherein the solution efficacy model is a recurrent neural network, as drafted, is a process that, under its broadest reasonable interpretation, covers 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites no additional element. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there is no additional element. The claim is not patent eligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
- wherein the solution efficacy model is a latent Dirichlet allocation. 
2A Prong 1: The limitations of wherein the solution efficacy model is a latent Dirichlet allocation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites no additional element. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there is no additional element. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Banerjee et al. (US 20170063745 A1, hereinafter Banerjee).
Regarding Claim 1
Banerjee teaches: 
A computer-implemented method comprising: 
monitoring, by one or more computer processors, real-time communications; (Banerjee [0017] “A mechanism of the illustrative embodiments monitors an n-way chat session between multiple users.”; “chat session” reads on “real-time communications”)
identifying, by one or more computer processors, one or more topics associated with the monitored real-time communications; (Banerjee [0017] “The mechanism identifies questions that are asked to the group.”; “questions” reads on “topics”)
feeding, by one or more computer processors, the identified one or more topics and associated real-time communications into a solution efficacy model; (Banerjee [0057] “This process involves applying weights to the various scores, where the weights have been determined through training of the statistical model employed by the QA system and/or dynamically updated.”; training of the model implies that the data are fed into the model)
Banerjee [0058] “This confidence score or measure summarizes the level of confidence that the QA system has about the evidence that the candidate answer is inferred by the input question”; “confidence score” reads on “efficacy rating”) 
generating, by one or more computer processors, a prioritization of the identified real- time communications based on the generated efficacy rating. (Banerjee [0059] “The resulting confidence scores or measures are processed by a final confidence merging and ranking stage 370 which compares the confidence scores and measures to each other, compares them against predetermined thresholds, or performs any other analysis on the confidence scores to determine which hypotheses/candidate answers are the most likely to be the correct answer to the input question.”; “ranking” reads on “prioritization”)
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Dheap et al. (US 2013/0336465 A1, hereinafter Dheap) and further in view of Allen et al. (US 2016/0148114  A1, hereinafter Allen).
Regarding Claim 2
Barnerjee teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
- retrieving, by one or more computer processors, historical communications;
- determining, by one or more computer processors, one or more topics associated with the retrieved historical communications;
- determining, by one or more computer processors, one or more solutions associated with the determined topics; and 
	However, Dheap teaches
- retrieving, by one or more computer processors, historical communications; (Dheap [0004] “generating context data for the incoming call by analyzing the historical record to identify: a caller, a topic, a date and a stress level of the caller;”)
- determining, by one or more computer processors, one or more topics associated with the retrieved historical communications; (Dheap [0004] “generating context data for the incoming call by analyzing the historical record to identify: a caller, a topic, a date and a stress level of the caller;”)
Dheap [0005] “The module is further configured to compare the context data to historical records of previous calls, conduct a topic probabilities analysis by comparing the context data to the historical records of previous calls, and determine a solution for the topic based on the probabilities analysis.”)
	Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the communication monitoring system of Barnerjee with the historical data processing of Dheap in order to achieve better prediction of relevant answers (Dheap, [0002])
	Barnerjee and Dheap does not distinctly disclose:
- training, by one or more computer processors, the solution efficacy model based, at least in part, on the determined solutions and determined topics.
	However, Allen teaches:
- training, by one or more computer processors, the solution efficacy model based, at least in part, on the determined solutions and determined topics. (Allen [0019] “The historical time periods of test cases, i.e. test questions and corresponding corpus of information, and corresponding answer keys is especially important when training a QA system on such historical data.”; “test questions” reads on “determined topics” and “corresponding answer keys” reads on “determined solutions”)
	Before the effective filling date of the claimed invention, it would have been obvious to


Regarding Claim 3
	The combination of Barnerjee, Dheap and Allen teaches all of the limitations of claim 2 and Barnerjee further teaches:
 - feeding, by one or more computer processors, the identified one or more topics associated with the monitored real-time communications into the trained solution efficacy model; (Banerjee [0057] “This process involves applying weights to the various scores, where the weights have been determined through training of the statistical model employed by the QA system and/or dynamically updated.”; training of the model implies that the data are fed into the model; “dynamically updated” implies that the model is updated with the monitored real-time communications) and 
- generating, by one or more computer processors, based on one or more calculations by the trained solution efficacy model, an efficacy rating for the fed real-time communications. (Banerjee [0058] “This confidence score or measure summarizes the level of confidence that the QA system has about the evidence that the candidate answer is inferred by the input question”; “confidence score” reads on “efficacy rating”)	

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Dheap and in view of Allen further in view of Monk et al. (US 20140172417 A1, hereinafter Monk).
Regarding Claim 4
Barnerjee as modified by Dheap and Allen teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
- wherein the one or more topics associated with historical communications are limited by a plurality of features selected from the group consisting of: identified one or more authors, related problem sets, related solutions, related programmatic conventions, and temporal events.
However, Monk teaches:
- wherein the one or more topics associated with historical communications are limited by a plurality of features selected from the group consisting of: identified one or more authors, related problem sets, related solutions, related programmatic conventions, and temporal events. (Monk [0026] “Given these constraints, the VTAS provides value to a company's corpus by detecting problematic features in a text, identifying the problems they raise, offering possible solutions to those problems and effectively communicating this information to the author and the Enterprise users of the documents.”; “corpus” reads on “topics” and  “provides value” reads on “are limited”)
	Before the effective filling date of the claimed invention, it would have been obvious to



Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Patfield et al. (US 2014/0201296 A1, hereinafter Patfield).
Regarding Claim 5
Barnerjee teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
wherein generating the prioritization of the identified real-time communications based on the generated efficacy rating, further comprises: 
- presenting, by one or more computer processors, the identified real-time communications distinguishably from prior communications based on the generated efficacy rating.
However, Patfield teaches:
- presenting, by one or more computer processors, the identified real-time communications distinguishably from prior communications based on the generated efficacy rating. (Patfield [0018] “For example, the device analyzes the words in the message and changes the color, as displayed to the user, of words or phrases that have a significant positive or negative contribution score.”; “displayed” reads on “present” and “change the color” reads on “distinguishably”)
	Before the effective filling date of the claimed invention, it would have been obvious to


Regarding Claim 6
Barnerjee and Patfield teaches all of the limitations of claim 1 as cited and Patfield further teaches:
wherein presenting the identified real-time communications, further comprises:
- transforming, by one or more computer processors, one or more stylistic elements of the real-time communications based on the generated efficacy rating, wherein stylistic elements are selected from the group consisting of: font, font size, character style, font color, background color, capitalizations, general transparency, and relative transparency; (Patfield [0018] “For example, the device analyzes the words in the message and changes the color, as displayed to the user, of words or phrases that have a significant positive or negative contribution score.”; “changes” reads on “transforming”)
- presenting, by one or more computer processors, the transformed one or more stylistic elements. (Patfield [0018] “For example, the device analyzes the words in the message and changes the color, as displayed to the user, of words or phrases that have a significant positive or negative contribution score.”; “displayed” reads on “presenting”)
	Same motivation as claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Le et al. (US 2017/0316775 A1, hereinafter Le).
Regarding Claim 7
Barnerjee teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
wherein the solution efficacy model is a recurrent neural network.
However, Le teaches:
- wherein the solution efficacy model is a recurrent neural network. (Le [0019] “The RNN in this context can be seen as a form of conditional neural language model, where the dialogue history provides the context for the production of the current utterance.”; “RNN” reads on “recurrent neural network”)
	Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the communication monitoring system of Barnerjee with the recurrent neural network of Le in order to achieve better classification of the communication topics which have sequential information (Le, [0006])

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Amin et al. (US 20150378986 A1, hereinafter Amin).
Regarding Claim 8
Barnerjee teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
wherein the solution efficacy model is a latent Dirichlet allocation.
Amin teaches:
- wherein the solution efficacy model is a latent Dirichlet allocation. (Amin [0021] “In one embodiment, the disclosed systems and methods leverage a native context as a corpus and employ various language models, such as Latent Dirichlet Allocation (“LDA”) or Singular Value Decomposition (“SVD”) to find context-dependent latent topics of the comments.”)
	Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the communication monitoring system of Barnerjee with the latent Dirichlet allocation of Amin in order to provide context-dependent topic thereby improving accuracy in solution efficacy model (Amin, [0014])

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Byrd et al. (US 20100104087 A1, hereinafter Byrd) further in view of Wu et al. (US 20070203689 A1, hereinafter Wu)

Regarding Claim 9
Barnerjee teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
logging, by one or more computer processors, real-time communications, associated topics, associated solutions, and generated efficacy ratings into a linguistic corpus
However, Byrd teaches:
- logging, by one or more computer processors, real-time communications, associated topics, associated solutions, and generated efficacy ratings into a linguistic corpus (Byrd [0006] “In dialog summarization, a related application of summarization, prior art approaches rely on tf/idf (term frequency/inverse document frequency) scores, tempered with cross-speaker information linking and question/answer detection. …. Hence, unlike general open-domain dialogue summarization, which needs only to determine domain salience statistically, contact center log generation needs to identify important items from the scripted process in the interaction and attach semantic labels to information required by the script to route identified items into the correct fields of the CRM record.”; “dialog” reads on “real-time communications” and “score” reads on “efficacy ratings”; “question/answer” reads on “associated topics” and “associated solutions” and “semantic labels” reads on “a linguistic corpus” )
	Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the communication monitoring system of Barnerjee with the dialog logging of Byrd in order to store relevant training data thereby improving accuracy in solution efficacy model (Byrd, [0036])
	Barnerjee and Byrd does not distinctly disclose
- retraining, by one or more computer processors, the solution efficacy model utilizing the linguistic corpus.
	However, Wu teaches
- retraining, by one or more computer processors, the solution efficacy model utilizing the linguistic corpus. (Wu [0009] “a model retraining unit configured to retrain the bilingual word alignment model using the labeled bilingual corpus expanded by said determining unit;”
	Before the effective filling date of the claimed invention, it would have been obvious to

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Ground et al. US-20180144235-A1 discloses the cognitive meeting assistant facility which automatically categorizes chat questions of participants of the online meeting based on content into multiple categories of chat questions.
b.	Sharifi et al. US-20180232127-A1 discloses grouping and organizing structured responses in a communication application.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is 571-272-8508.  The examiner can normally be reached on Mon-Fri 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SUNG W LEE/
Examiner, Art Unit 2123

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123